DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17101015 has claims 1-20 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10848284. Although the claims at issue are not identical, they are not patentably distinct from each other because both patent and instant application discloses using probes to determine if the spare capacity is busy or not and if the spare capacity is free to transmit traffic flow.
However, Claim 1, 5-6, 8, 12, 13, 15 and 19 of instant application fails to disclose “detecting whether bursts of a foreground traffic flow are being sent concurrently along the communication path while the background traffic flow is being delivered, in response to detecting that bursts of the foreground traffic flow are being sent, determining whether the communication path is busy, and in response to determining that the communication path is busy, yielding the capacity of the communication path to the foreground traffic flow” which is in patent 10848284 claims 1, 7 and 13.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claims 2-4, 7, 9-11, 14, 16-17, 18 and 20  the claims of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over corresponding claims 2, 4-7, 8, 10-12, 14 and 16-17  of patent no. 10848284, respectfully. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 4-7, 8, 10-12, 14 and 16-17 of patent 10848284 discloses similar scope of invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oliveira et al. (Patent No. US 9,503,384 A1)- probing techniques on actual networks to measure capacity between two endpoints, such as between a client and a server, on a given network path and sending such a fast streams of packets (e.g., sending a burst stream of 100 packets, such as using 12 microsecond intervals, at 1 Gb/s), these packets tend not to be disrupted by cross traffic (e.g., as such bursts typically would be performed without impact of cross traffic, which is typically more dispersed over time, such that short bursts of such probe traffic typically falls in gaps of any such cross traffic). As such, the above-described probing techniques typically provide an effective and accurate client-side technique for estimating a capacity measurement between the client and the server on a given network path. For example, to obtain an accurate estimate of path capacity, multiple measurements of point capacity can be performed over a window of time, and the maximum of these measurements can be selected as the estimated path capacity (e.g., the correct path capacity).
Rinne (Pub. No. US 2006/0164986 A1)- The TCP implies high latency for the first segments and low link capacity (or flow capacity) in the early state of the traffic flow ramp-up. In the beginning of the communication flow, there are typically many small messages exchanged between client and server applications, such as registration, authentication and initiation messages which require delivery of segments before the data really is available. Trying to probe the network capacity by such determined messages is not truly data behavior and does not execute the slow start properly.
Olvera-Irigoyen et al., Available Bandwidth Probing for Path Selection in Heterogeneous Home Networks, December 7, 2012-For all the tests, we assumed that available bandwidth A1 and A2 of each respective path are related with their respective time-varying capacities and with the total traffic traversing each path. We call C1 and C2 the time-varying capacities of P1 and P2 respectively, where: C1 ≤ Cr1 and C2 ≤ Cr2. C1 and C2 change when the paths are physically perturbed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472